      Case 1:20-cv-03241-SMJ    ECF No. 56       filed 02/24/21   PageID.2517 Page 1 of 3




 1 William D. Hyslop
 2 United States Attorney
   Eastern District of Washington
 3 John T. Drake
 4 Jessica A. Pilgrim
   Assistant United States Attorneys
 5 Post Office Box 1494
 6 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 7
 8                       UNITED STATES DISTRICT COURT
 9                  FOR THE EASTERN DISTRICT OF WASHINGTON

10
     RAMON TORRES HERNANDES, and
11   FAMILIAS UNIDAS POR LA                           No. 1:20-CV-03241-SMJ
     JUSTICIA, AFL-CIO, a labor
12   organization,                                    MOTION TO EXPEDITE
13                           Plaintiffs,
                   v.
14                                                    02/24/21
     UNITED STATES DEPARTMENT OF                      Without Oral Argument
15   LABOR and MILTON AL STEWART,
     in his official capacity as United States
16   Secretary of Labor,
17                                Defendants.
18         The United States Department of Labor Defendants, through counsel, submit the
19
     following motion to expedite consideration of their Motion to Take Judicial Notice
20
21 filed at ECF No. 54. Plaintiffs do not oppose the motion.
22         Expedited consideration of the motion is necessary because the subject of the
23
     motion, the 2021 Adverse Effect Wage Rates (“AEWRs”) that took effect yesterday,
24
25 may be pertinent to the Court’s forthcoming ruling on Plaintiffs’ Revised Motion for
26 Preliminary Injunction.
27
28
     MOTION TO EXPEDITE - 1
      Case 1:20-cv-03241-SMJ   ECF No. 56   filed 02/24/21   PageID.2518 Page 2 of 3




          DATED this 24th day of February, 2021.
 1
 2                                             William D. Hyslop
                                               United States Attorney
 3
 4                                             s/ John T. Drake
                                               John T. Drake
 5                                             Jessica A. Pilgrim
 6                                             Assistant United States Attorneys
                                               Attorneys for U.S. DOL Defendants
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION TO EXPEDITE - 2
      Case 1:20-cv-03241-SMJ     ECF No. 56    filed 02/24/21   PageID.2519 Page 3 of 3




                                CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on February 24, 2021, I caused to be delivered via the
 3
     method listed below the document to which this Certificate of Service is attached
 4
     (plus any exhibits and/or attachments) to the following:
 5
 6     NAME & ADDRESS                             Method of Delivery

 7     Lori Jordan Isley                          ☒CM/ECF System
 8     Blanca Rodriguez                           ☐Electronic Mail
       Andrea Schmitt                             ☐U.S. Mail
                                                  ☐Other: _______________________
 9     Hannah Woerner
       COLUMBIA LEGAL SERVICES
10     6 South Second Street, Suite 600
       Yakima, WA 98901
11     Kathleen Phair Barnard                     ☒CM/ECF System
12     BARNARD IGLITZIN & LAVITT, LLP             ☐Electronic Mail
       18 West Mercer Street, Suite 400           ☐U.S. Mail
                                                  ☐Other: _______________________
13     Seattle, WA 98119

14
15                                                s/John T. Drake
                                                  John T. Drake
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION TO EXPEDITE - 3
